DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, and 11-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 5-9, filed 7/4/22, with respect to claims 1, 3, 4, and 11-13 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method for pupillary distance regulation of a virtual reality display device and specifically including “causing the central points of screen, the lenses' foci of the VR display device and the two pupils of the user to be aligned comprises: a microcontroller turning the electric signals of a slide rheostat into distance signals; the microcontroller instructing the screen to move in the following manner as per the distance signals: the screen moves to the central point and becomes aligned with the focus of lens of the VR display device and the two pupils of the user.”
In regards to claim 11, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a pupillary regulation method of a VR display device and specifically including “the regulating the movements of the central points of two screens of the VR display device as per the displacements of the two lenses until the central points of the two screens are aligned with the foci of the two lenses comprises: regulating the movement of lenses on the VR display device and connecting the lenses to a slide rheostat; the slide rheostat turning the displacement of the lenses into electric signals and transmitting the electric signals to a microcontroller of the VR display device; the microcontroller calculating the displacement of the lenses according to the electric signals and generating control signals according to the calculated displacement of the lenses to control the movement of the central points until the central points are aligned with the foci of the lenses the two pupils of the user and the two pupils of the user.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/7/22




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622